Citation Nr: 1326230	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  09-50 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to September 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is at least as likely as not etiologically related to his active service.  

2.  The Veteran's tinnitus is at least as likely as not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

I.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012); see also VA. Gen. Coun. Prec. 2-03 at paras. 2-3 (May 22, 2003) (collecting medical treatises and manuals describing tinnitus as a disorder of the nervous system).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).  

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v, 492 F.3d at 1376-77. 

The Board has a duty to assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of exposure to hazardous noise during his service.  Specifically, he indicated that with a military occupational specialty (MOS) as an armor crewman, he served as a loader for M-46, M-47, M-48, and M-60 tanks through much of his service.  He contends that the noise produced by the tanks was loud and unbearable, and that he was not issued ear plugs or any safety equipment.  He also indicated that when the tanks were fired, he would experience periodic tinnitus.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

With respect to the current disability requirement for service connection, the Veteran was diagnosed with mixed bilateral hearing loss and constant tinnitus during an August 2007 VA audiological evaluation.  The clinician noted the Veteran's reported history of military noise exposure and that he denied recreational and occupational noise exposure.  He also denied having vertigo, otalgia, aural fullness, recent ear infections, otologic surgeries, head trauma, or a family history of hearing loss.  Audiological testing results from that consultation were as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
50
50
LEFT
50
50
50
45
40

Speech discrimination testing revealed a score of 100 percent for the right ear and 96 for the left ear.  Based on these results, the examiner diagnosed mixed hearing loss and constant tinnitus.  

The Veteran was additionally afforded a VA audiological examination in December 2008.  Audiological testing performed during that examination revealed the following results, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
60
55
50
LEFT
55
60
55
50
40
      
Maryland CNC speech recognition testing revealed speech recognition scores of 100 percent bilaterally.  The VA examiner diagnosed mixed hearing loss and constant subjective tinnitus.  

Based on the results of his VA hearing evaluations, the Veteran has clearly been found to suffer from current bilateral hearing loss in accordance with VA regulations.  See 38 C.F.R. § 3.385 (2012).  He additionally clearly has a current tinnitus diagnosis.  Thus, the first element for service connection for these disabilities has been met.  See Walker, supra.  

With respect to the second required element for service connection, the occurrence of an in-service disease, event, or injury, a review of the Veteran's service treatment records (STRs) do not reflect any indication that he complained of or was treated for hearing loss or tinnitus during service.  His August 1962 separation examination revealed a normal 15/15 score on whispered voice testing, bilaterally.  Audiometric testing was not conducted.  The Board acknowledges at this juncture that whispered voice testing provides only a limited indication of hearing health.  

In any event, the Veteran has credibly contended that he served as an ammunition loader on several tanks throughout his service, and that he was not issued hearing protection in connection with his duties.  The Veteran's DD Form 214 confirms that his MOS was an armor crewman.  Based on this evidence, the Board will afford the Veteran the full benefit of the doubt and concede his exposure to hazardous military noise.  See 38 U.S.C.A. § 1154(a) (West 2002).  As such, the second required element for service connection has been met.  See Walker, supra.

The remaining question before the Board is whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus disabilities, and his in-service hazardous noise exposure.  See 38 C.F.R. § 3.303(d) (2012).  

Notably, the claims file is devoid of post-service evidence of complaints of or treatment for hearing loss or tinnitus at any point prior to the Veteran's August 2007 VA audiological consultation.  

During the Veteran's December 2008 VA examination, the VA examiner provided the opinion that the Veteran's hearing loss and tinnitus were less likely as not due to exposure to acoustic trauma during service.  She noted that he denied having hearing loss while in service, but instead indicated that his hearing loss began five to six years ago.  

The Board finds that the VA examiner's opinions regarding the etiology of the Veteran's hearing loss and tinnitus were conclusory in nature, and while the examiner's opinions discounted an etiology related to service for these disabilities, they did not indicate an alternate etiology for either hearing loss or tinnitus.  Thus, the Board will afford the VA examiner's opinions minimum probative value.

In May 2013, the Board requested a medical expert opinion from a healthcare professional in VA's Veterans Health Administration (VHA) as to whether it was at least as likely as not that the Veteran's hearing loss and tinnitus were incurred during or as a result of active service, and, in the alternative whether his tinnitus was at least as likely as not caused or aggravated by his bilateral hearing loss.  See 38 C.F.R. § 20.901(a) (2012) (the Board may obtain a medical opinion from an appropriate health care professional in the VHA of VA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal).  

In June 2013, a VHA specialist in otolaryngology reviewed the lay and medical evidence and provided opinions regarding the etiology of the Veteran's hearing loss and tinnitus.  The specialist noted that, per the record, the Veteran worked as a chauffeur for the preceding 30 years and was not subjected to occupational noise exposure.  He noted that per the Veteran's medical history, he had experienced hearing impairment since about the year 2000.  The specialist observed that the Veteran's hearing loss had been noted in the record to consist of both sensorineural and conductive hearing loss.  

The VHA specialist opined that it was at least as likely as not that the sensorineural hearing component of the Veteran's hearing loss was related to his hazardous in-service noise exposure.  The specialist also opined that the Veteran's tinnitus was at least as likely as not related to the sensorineural component of his hearing loss.  The specialist rationalized his opinions by noting that the Veteran was exposed to hazardous noise during service and insinuating that the sensorineural portion of the Veteran's hearing loss, (and therefore, tinnitus) were related to his in-service noise exposure.  

The Board finds that the VHA specialist's opinions were, for the most part, well-informed, well-reasoned, and fully articulated.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The specialist had full access to the record, and reviewed the Veteran's history of hazardous military noise exposure and his later onset of hearing loss and tinnitus.  After reviewing this evidence, the specialist concluded that the sensorineural portion of the Veteran's hearing loss and his associated tinnitus were at least as likely as not related to such noise exposure.  As his opinions adequately addressed the issues at hand, and provided sufficient reasons for his findings, the Board will afford the VHA specialist's opinions greater probative value than that afforded to the VA examiner's opinions.  Therefore, the Board finds that the VHA specialist's opinions have satisfied the final required element for service connection for hearing loss and tinnitus.  See Walker, supra.  

In sum, the Board finds that all required elements to establish service connection for bilateral hearing loss and tinnitus have been met.  The Veteran currently suffers from these disabilities, he was exposed to hazardous military noise during his service, and adequate medical opinions have at least as likely as not etiologically related his current hearing loss and tinnitus to his in-service noise exposure.  See Walker, supra; 38 C.F.R. § 3.303(d) (2012).  

In reaching this conclusion, the Board observes that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an as likely as not proposition for all reasonable doubt to be resolved in the Veteran's favor and his claim resultantly granted.  See 38 C.F.R. § 3.102 (2012).  

Accordingly, all doubt with respect to these claims is resolved in favor of the Veteran and his claims for service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


